EXHIBIT 10.1

FIRST AMENDMENT TO THE SECOND AMENDED AND RESTATED

INVESTMENT AGREEMENT

This First Amendment (the “Amendment”) is entered into as of August 18, 2010
between Sterling Financial Corporation, a Washington corporation (the
“Company”), and Thomas H. Lee Equity Fund VI, L.P., a Delaware limited
partnership, Thomas H. Lee Parallel Fund VI, L.P., a Delaware limited
partnership, and Thomas H. Lee Parallel (DT) Fund VI, L.P., a Delaware limited
partnership (each, an “Investor” and collectively, the “Investors”). Capitalized
terms not defined herein shall have the meanings ascribed to them in the
Original Agreement (as defined below).

WHEREAS, the Company and the Investors are party to a Second Amended and
Restated Investment Agreement dated as of May 25, 2010 (the “Original
Agreement”) pursuant to which the Investors have agreed, among other things, to
purchase certain securities from the Company;

WHEREAS, concurrently with the entry into the Original Agreement, the Company
entered into the Warburg Investment Agreement;

WHEREAS, the Company and the Investors have subsequently agreed to modify the
number of securities that the Investors shall purchase from the Company under
the Original Agreement, and to make certain related modifications to the terms
of the Other Private Placements, including to the number of securities to be
sold by the Company to Warburg and other investors; and

WHEREAS, to give effect to the foregoing, the parties now wish to amend certain
provisions of the Original Agreement and to agree to certain related changes to
the Other Private Placements, in each case as set forth herein.

NOW, THEREFORE, in consideration of the premises, covenants and agreements set
forth herein, the parties hereby agree as follows:

SECTION 1. Amendment to Recitals of Original Agreement. Recitals B, C and D of
the Original Agreement are hereby amended, restated and superseded in their
entirety as follows:

“B. The Investment. The Company intends to sell to the Investors, and the
Investors intend to purchase in the aggregate from the Company, as an investment
in the Company, the securities as described herein. The securities to be
purchased at the Closing (as defined below) are:

 

  (i)

1,709,150 shares of Convertible Participating Voting Preferred Stock, Series B,
no par value per share and liquidation preference $4.60 per share, of the
Company, having the terms set forth in



--------------------------------------------------------------------------------

 

Exhibit A (the “Series B Stock” or “Series B Shares”) each convertible, subject
to the approval of the Stockholder Proposals, into 460 shares (and, in the
aggregate, 786,209,000 shares) of Common Stock of the Company (the “Common
Stock” or “Common Shares”), the price of which Series B Shares shall be equal to
the lesser of (x) $0.20 per Common Share on an as converted basis and (y) the
lowest price per Common Share on an as converted basis sold in any of the Other
Private Placements (the “Preferred Price Adjustment”);

 

  (ii) 68,366,000 shares of Common Stock, the price of which Common Shares shall
be equal to the lesser of (x) $0.20 per Common Share and (y) the lowest price
per Common Share sold in any of the Other Private Placements (the “Common Price
Adjustment”); and

 

  (iii) a warrant (the “Warrant”) to purchase shares of Common Stock, having the
terms set forth in Exhibit B. Until the approval of each of the Stockholder
Proposals is obtained, the Warrant shall settle in shares of Series B Stock;
thereafter, the Warrant shall settle in shares of Common Stock. The purchase of
the Series B Shares, Common Stock and Warrant by the Investors is referred to
herein as the “Investment.”

C. Other Private Placements. The Company intends to sell (i) to Warburg Pincus
Private Equity X, L.P. (“Warburg”), on the terms and subject to the conditions
set forth in the Investment Agreement between Warburg and the Company dated as
of May 25, 2010, as amended by the First Amendment thereto dated as of the date
hereof (the “Warburg Investment Agreement”), (a) 1,709,150 shares of Series B
Stock, (b) 68,366,000 shares of Common Stock and (c) a warrant to purchase
shares of Common Stock (together with the Warrant, the “Warrants”) ((a), (b) and
(c) collectively, the “Warburg Investment”), and (ii) in one or more private
placement transactions to other investors (together with the Warburg Investment,
the “Other Private Placements”), up to 155,268,000 shares of Common Stock and up
to 3,881,700 shares of Convertible Participating Voting Preferred Stock, Series
D, no par value per share and liquidation preference $4.60 per share, of the
Company (the “Series D Stock” or “Series D Shares”), such Series D Stock having
substantially identical rights, preferences and privileges as the Series B
Shares, except that the Series D Stock shall not bear cumulative dividends in
the event the Stockholder Proposals shall not have been approved within 120 days
of the Closing Date, with the closing of the Other Private Placements to occur
simultaneously with the Closing of this transaction.

 

2



--------------------------------------------------------------------------------

SECTION 2. Amendment to Section 1.2(b) of Original Agreement. Section 1.2(b) of
the Original Agreement is hereby amended, restated and superseded in its
entirety as follows:

“(b) Subject to the satisfaction or waiver on the Closing Date of the conditions
to the Closing in Section 1.2(c), the Preferred Price Adjustment, the Common
Price Adjustment and the adjustments set forth in Section 4.18, if any, at the
Closing, the Company shall deliver to the Investors (1)(i) certificates
representing 1,709,150 shares of Series B Stock, (ii) certificates representing
68,366,000 shares of Common Stock and (iii) one or more certificates
representing the Warrant exercisable to purchase (a) if each of the Stockholder
Proposals has not been approved, 188,315 shares of Series B Stock and (b) if
each has been so approved, 86,625,000 shares of Common Stock against (2) payment
by wire transfer of immediately available United States funds to a bank account
designated by the Company for an aggregate purchase price of $170,915,000 (the
“Purchase Price”).”

SECTION 3. Amendment to Section 4.19 of Original Agreement. Section 4.19 of the
Original Agreement is hereby amended to include the following as the new final
paragraph of the section:

“The Investor shall not sell, assign or transfer any of the Securities it holds
to a Korean resident (as defined in the Foreign Exchange Transaction Law of
Korea) within one year from the issuance date of such Securities, provided that
such restriction shall not apply to transactions effected through a U.S.
securities exchange.”

SECTION 4. Amendment to Exhibits to Original Agreement. Exhibits A (Form of
Series B Certificate) and B (Form of Warrant) are hereby amended, restated and
superseded in their entirety by Exhibits A and B to this Amendment.

SECTION 5. Validity and Effectiveness of Original Agreement. Except as set forth
herein, the terms and provisions of the Original Agreement shall remain in full
force and effect. On or after the date of this Amendment, each reference in the
Original Agreement (including the Exhibits and Schedules thereto) to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import referring to
the Original Agreement shall mean and be a reference to the Original Agreement
as amended by this Amendment.

SECTION 6. Governing Law and Waiver of Jury Trial. This Amendment shall be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts made and to be performed entirely within such State. The
parties hereby irrevocably and unconditionally consent to submit to the
exclusive jurisdiction of the state and federal courts located in the State of
New York for any actions, suits or proceedings arising out of or relating to
this Amendment and the transactions contemplated hereby. Each of the parties
hereto hereby irrevocably waives any and all right to trial by jury in any legal
proceeding arising out of or related to this Amendment or the transactions
contemplated hereby.

 

3



--------------------------------------------------------------------------------

SECTION 7. Execution and Amendment. This Amendment may be executed in any number
of separate counterparts, each such counterpart being deemed to be an original
instrument, and all such counterparts shall together constitute the same
agreement. Executed signature pages to this Amendment may be delivered by
facsimile and such facsimiles shall be deemed as sufficient as if actual
signature pages had been delivered, and this Amendment shall be and become
effective at such time that each party hereto as duly executed and delivered a
counterparty hereof. No amendment or waiver of this Amendment shall be effective
with respect to any party unless made in writing and signed by an officer of a
duly authorized representative of such party.

*        *        *         *

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

 

STERLING FINANCIAL CORPORATION By:  

/s/ J. Gregory Seibly

  Name:   J. Gregory Seibly   Title:   President and Chief Executive Officer

[Company Signature Page to Amendment to Second Amended and Restated

Investment Agreement]

 

5



--------------------------------------------------------------------------------

THOMAS H. LEE EQUITY FUND VI, L.P. By:   THL EQUITY ADVISORS VI, LLC,   its
general partner By:   THOMAS H. LEE PARTNERS, L.P.,   its sole member By:  
THOMAS H. LEE ADVISORS, LLC,   its general partner By:  

/s/ Thomas Hagerty

  Name:   Thomas Hagerty   Title:   Managing Director THOMAS H. LEE PARALLEL
FUND VI, L.P. By:   THL EQUITY ADVISORS VI, LLC   its general partner By:  
THOMAS H. LEE PARTNERS, L.P.,   its sole member By:   THOMAS H. LEE ADVISORS,
LLC,   its general partner By:  

/s/ Thomas Hagerty

  Name:   Thomas Hagerty   Title:   Managing Director

THOMAS H. LEE PARALLEL (DT) FUND VI, L.P.

By:   THL EQUITY ADVISORS VI, LLC   its general partner By:   THOMAS H. LEE
PARTNERS, L.P.,   its sole member By:   THOMAS H. LEE ADVISORS, LLC,   its
general partner By:  

/s/ Thomas Hagerty

  Name:   Thomas Hagerty   Title:   Managing Director

[Investor Signature Page to Amendment to Second Amended and Restated

Investment Agreement]

 

6



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit A:    Amended Form of Series B Certificate Exhibit B:    Amended Form of
Warrant

 

7